10 A.3d 225 (2011)
204 N.J. 594
In the Matter of Christopher P. HUMMEL, an Attorney at Law (Attorney No. XXXXXXXXX).
M-516 September Term 2010, 067206
Supreme Court of New Jersey.
January 20, 2011.

ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to *226 Rule 1:20-3(g) and Rule 1:20-11 for the immediate temporary suspension from practice of CHRISTOPHER P. HUMMEL of FAIRVIEW, who was admitted to the bar of this State in 1982;
And CHRISTOPHER P. HUMMEL
having failed to appear on the Order directing him to show cause why he should not be temporarily suspended from the practice of law or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that petition is granted, and CHRISTOPHER P. HUMMEL is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHRISTOPHER P. HUMMEL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state and it is further
ORDERED that CHRISTOPHER P. HUMMEL comply with Rule 1:20-20 dealing with suspended attorneys.